DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hemmer in view of Wang.  Hemmer discloses in the Figires and specification (see in particular Figures 3 and 4 and paragraphs [0013], [0022] and [0056]) a neck mechanism for a mannequin comprising at least three joint units 302 which provide at least three rotational degrees of freedom with rotational axes as shown in Figure 4.  The bottom joint is connected to a torso of a mannequin, while the top joint is connected to a head of the mannequin.  While Hemmer does not explicitly disclose a skull as recited, .  
With respect to claims 2 and 3, the specific degrees of freedom being provided by particular joints as recited are considered to amount to obvious rearrangements of parts having no new or unexpected results under MPEP 2144.04(VI)(C).  With respect to claim 4, Wang discloses at col. 4, lines 20-58 the provision of a plurality of joint elements 38 between vertebral disc elements 32.  Additionally, the provision of a fourth joint as recited is considered to amount to an obvious duplication of parts having no new or unexpected results under MPEP 2144.04(VI)(B).  With respect to claim 5 and 6, the joints of Wang provide parallel and spaced axes of rotation as recited.  With respect to claim 7, Hemmer discloses at paragraphs [0019-22] a plurality of rotary motion sensors as recited.  With respect to claim 8, Wang discloses a mannequin comprising a skull and a trunk as recited.  With respect to claim 9, the provision of weights as recited is suggested Wang, which teaches at col. 3, lines 39-48 that its mannequin is constructed to simulate a weight of the corresponding human anatomy.  With respect to claim 19, Wang discloses that its trunk comprises an articulated skeleton.  With respect to claim 20, Wang further discloses at col. 4, lines 12-16 that its mannequin is covered by a skin membrane.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hemmer in view of Wang, and further in view of Bardsley.  Hemmer as viewed in combination with Wang discloses the claim limitations with the exception of the disk ring connected to a shaft of the joint unit as recited.  However, this feature is known in the art, as disclosed for example by Bardsley (see e.g. disk ring 1703 as shown in Figure 17), and would .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hemmer in view of Wang, and further in view of Engels.  Hemmer as viewed in combination with Wang discloses the claim limitations with the exception of the provision of elastics connecting the skull to the trunk as recited.  However, this feature is known in the art, as disclosed for example by Engels (see col. 5, line 25 to col. 6, line 35), and would have been obvious to one of ordinary skill in the art for the purpose of more securely fastening the head to the trunk while simulating certain movements of the neck.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hemmer in view of Wang, and further in view of Gonzalez.  Hemmer as viewed in combination with Wang discloses the claim limitations with the exception of the provision of an airway simulator apparatus comprising a tube connected to an expandable balloon in the trunk as recited.  However, this feature is known in the art, as disclosed for example by Engels (see e.g. Figure 1 and col. 6, line 26 to col. 7, line 44, disclosing tube elements 9, 10, 14, 16, 17 and 20 connected to expandable balloons 18, 19 and 22 located in the trunk portion of the mannequin of Gonzalez), and would have been obvious to one of ordinary skill in the art for the purpose of providing a more . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
November 9, 2021